United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       August 14, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-10415
                             Summary Calendar




CECIL CLARENCE DOUGLAS,

                                         Plaintiff-Appellant,

versus

C. MCCASLAND, Physician Assistant; JOHN ADAMS, Warden;
D. DESHIELDS, Medical Director;
ASSISTANT RASSBERRY, Physician Assistant,

                                         Defendants-Appellees.




                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                           No. 5:04-CV-95
                        --------------------


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Cecil Douglas appeals the dismissal of his civil rights suit

in which he alleges that defendants were deliberately indifferent

to his serious medical needs.        The district court concluded that

the suit is frivolous.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10415
                                -2-

     With the benefit of liberal construction, we glean that Doug-

las argues that defendants exposed him to an unreasonable risk of

harm to his health by removing a medical restriction on his work

assignment and requiring that he work in the prison laundry.   Al-

though Douglas has a history of cardiac and kidney problems, he has

failed to show that defendants knowingly assigned him to sedentary

work knowing that the classification would significantly aggravate

his condition; Douglas’s disagreement with his medical classifica-

tion does not state a constitutional claim.   See Wilson v. Budney,

976 F.2d 957, 958 (5th Cir. 1992); Jackson v. Cain, 864 F.2d 1235,

1246 (5th Cir. 1989).

     Douglas’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is dismissed.     See 5TH CIR. R. 42.2.

Douglas is cautioned that the dismissal of this appeal as frivo-

lous, and the district court’s dismissal of his complaint as frivo-

lous, count as strikes under 28 U.S.C. § 1915(g).   See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    He is warned that

if he accumulates three strikes under § 1915(g), he will not be

permitted to proceed in forma pauperis in any civil action or ap-

peal filed while he is incarcerated or detained in any facility un-

less he is under imminent danger of serious physical injury.    See

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.